        Case 1:18-cr-00790-PGG Document 100 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                                                              ORDER
             -against-
                                                      (S1) 18 Cr. 790 (PGG-2)

 DENISE SANCHEZ,

                          Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of Defendant currently scheduled for

June 16, 2020 is adjourned to August 12, 2020 at 10:00 a.m.

Dated: New York, New York
       June 10, 2020
